Per Curiam:
If the rulings in this case bad been in accordance with those made by the same learned justice in Reisert v. City of New York (69 App. Div. 302) we should, of course. affirm the judgment. It seems to us, however, that evidence was offered by the plaintiff and excluded by the court on the trial now under review which was competent and relevant upon the question of rental value under the rule as to the measure of damages adopted by the court in the Beisert case. The difference in the crops produced by the. plaintiff’s land before and after the abstraetion of the water was certainly material as affecting the question whether the rental value of the property had been changed by reason of such abstraction or not. Owing to the exclusion of this evidence we shall be constrained to grant a new trial. Judgment reversed and new trial granted, costs to abide the final award of costs. All concurred.